82 F.3d 418
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Don R. STEPHENS, M.D., et al., Plaintiffs-Appellees,v.Masten CHILDERS II, in his capacity as Secretary, Cabinetfor Human Resources, and Commissioner, Departmentfor Medicaid Services, Commonwealth ofKentucky, et al., Defendants-Appellants.
Nos. 94-6525, 95-5111.
United States Court of Appeals, Sixth Circuit.
April 4, 1996.

1
Before:  MARTIN and BATCHELDER, Circuit Judges;  and WISEMAN, District Judge.*

ORDER

2
On February 29, 1996, the parties moved this court to remove from the oral argument docket the appeal in this case.   That motion was granted, and the parties were directed to report to the court any changes in a thirty-day time frame.   As noted in the motion, the Kentucky legislature was in session, and certain terms and conditions of the case were being considered by the legislature.   The legislative session has now ended, and it appears appropriate that the case be remanded to the United States District Court for the Eastern District of Kentucky for consideration of the new legislation.   Accordingly, this case is remanded to the district court.



*
 The Honorable Thomas A. Wiseman, Jr., United States District Judge for the Middle District of Tennessee, sitting by designation